           Case 4:20-cv-07121-DMR Document 23 Filed 02/03/21 Page 1 of 8




1    Stephanie P. Skaff (State Bar No. 183119)
     sskaff@fbm.com
2    Farella Braun + Martel LLP
     235 Montgomery Street, 17th Floor
3    San Francisco, CA 94104
     Telephone: (415) 954-4400
4    Facsimile: (415) 954-4480

5    Justin E. Proper (admitted pro hac vice )
     properj@whiteandwilliams.com
6    Vincent N. Barbera (admitted pro hac vice )
     barberav@whiteandwilliams.com
7    White and Williams LLP
     One Liberty Place, Suite 1800
8    1650 Market Street
     Philadelphia, PA 19103-7395
9    Telephone: (215) 864-7000
     Facsimile: (215) 789-7595
10
     Attorneys for Defendants
11   Star Magic and Shlomo Ayal

12
                                     UNITED STATES DISTRICT COURT
13
                                  NORTHERN DISTRICT OF CALIFORNIA
14

15
     TANGLE, INC.;                                      Case No. 20-cv-07121-DMR
16   RICHARD X. ZAWITZ,
                                                        DEFENDANTS’ REPLY IN
17                                  Plaintiffs,
                                                        FURTHER SUPPORT OF ITS
18           v.                                         MOTION TO DISMISS PLAINTIFFS’
                                                        COMPLAINT
19   STAR MAGIC;
     SHLOMO AYAL,                                       Date:       February 25, 2021
20                                                      Time:       1:00 p.m.
                                    Defendants.         Crtrm: 4
21                                                      Magistrate Judge Donna M. Ryu
22
                                                        Trial Date: TBD
23

24

25

26

27

28
     DEFENDANTS’ REPLY ISO MOTION TO DISMISS
     Case No. 20-cv-07121-DMR
     26550585v.1
           Case 4:20-cv-07121-DMR Document 23 Filed 02/03/21 Page 2 of 8




1             In their opposition, Plaintiffs focus on factual allegations immaterial to the claims alleged in

2    this Complaint (e.g., that Defendant Star Magic once had a store in San Francisco that closed almost

3    23 years ago), or which pertain only to Star Magic, Inc.’s lawsuit in New York, in an attempt to

4    distract the Court from the obvious: none of the claims brought by Plaintiffs relate to, or arise out of,

5    any facts that would permit this Court to exercise personal jurisdiction over Defendants. In doing so,

6    Plaintiffs ignore the Supreme Court’s fundamental directive that the only conduct relevant to a

7    court’s determination of whether it has specific personal jurisdiction over Defendants in an action is

8    the suit-related conduct that forms the basis of Plaintiffs’ claims. Here, that suit-related conduct

9    consists entirely of listings and sales by Defendants on Amazon. When that conduct is examined in

10   light of binding precedent, it is clear that this Court does not have personal jurisdiction over Star

11   Magic and Ayal, and Plaintiffs’ action should be dismissed in its entirety.

12           A.     Defendants’ Suit-Related Conduct Does Not Give Rise to Specific Personal
                    Jurisdiction in California.
13

14            “For a State to exercise jurisdiction consistent with due process, the defendant’s suit-related
15   conduct must create a substantial connection with the forum State.” Walden v. Fiore, 571 U.S. 277,
16   284 (2014) (emphasis added). For purposes of determining whether there is specific, as opposed to
17   general, jurisdiction over a defendant, only the defendant’s suit-related conduct is material to the
18   inquiry. See, e.g., AirWair Int’l Ltd. v. Pull & Bear Espana SA, 2020 U.S. Dist. LEXIS 78158 * 9-
19   10 (N.D. Cal. May 4, 2020) (rejecting and refusing to consider allegations concerning defendant’s
20   licensing contract with a California entity, and related social-media efforts in California, in specific
21   jurisdiction analysis because the allegations were unrelated to the plaintiff’s claims); Dillon v.
22   Murphy & Hourihane, LLP, 2104 U.S. LEXIS 150269 * 17-18, n.2 (N.D. Cal. Oct. 22, 2014) (“To
23   the extent the Court was unclear that it was only engaging in an analysis of the nature of Defendant’s
24   suit-related conduct, not its general contacts with the forum, the Court here reaffirms the principle
25   that a party with substantial forum-related contacts, but who is not subject to general jurisdiction in
26   that forum, is subject to specific jurisdiction only when its suit-related contacts are sufficient.”)
27   (citing Daimler AG v. Bauman, 134 S.Ct. 746, 762 (2014) (emphasis in original). Thus, in the
28                                                 -1-
     DEFENDANTS’ REPLY ISO MOTION TO DISMISS
     Case No. 20-cv-07121-DMR
     26550585v.1
           Case 4:20-cv-07121-DMR Document 23 Filed 02/03/21 Page 3 of 8




1    context of a specific jurisdiction analysis, “even regularly occurring sales of a product in a State do

2    not justify the exercise of jurisdiction over a claim unrelated to those sales.” Goodyear Dunlop Tires

3    Operations, S.A. v. Brown, 564 U.S. 915, 931, n. 6 (2011).

4             It is similarly well-established that the purposeful direction requirement under Calder is not

5    satisfied by allegations that the defendant’s conduct targeted a plaintiff known to be a resident of the

6    forum state. In Axiom, the Ninth Circuit explained that the United States Supreme Court found that

7    this approach “impermissibly allow[ed] a plaintiff’s contacts with the defendant and the forum to

8    drive the jurisdictional analysis,” and that, post-Walden, the court must “look to the defendant’s
9    ‘own contacts’ with the forum, not to the defendant’s knowledge of a plaintiff’s connections to a

10   forum.” Axiom Foods, Inc. v. Acerchem, Int’l, Inc., 874 F.3d 1064, 1070 (9th Cir. 2017); see also

11   Picot v. Weston, 780 F.3d 1206, 1214 (9th Cir. 2015) (recognizing that a court must look to the

12   defendant's contacts with the forum State itself, not the defendant's contacts with persons who reside

13   there.) Indeed, the law is clear that a “mere injury to a forum resident is not a sufficient connection

14   to the forum.” Walden, 571 U.S. at 290.

15            The foregoing principles highlight the impropriety of Plaintiffs’ insistence that their

16   historical (but unrelated) dealings with Star Magic may inform the Court’s decision. Here, the suit-

17   related conduct that forms the basis of Plaintiffs’ claims against Defendants relates exclusively to (a)

18   allegedly infringing listings created by Defendants on Amazon.com; and (b) Defendants’ production

19   and sale of allegedly infringing STAR MAGIC TWISTER products, no more than ten (10) of which

20   were subsequently shipped to California.1 See Complaint, at ¶¶ 15-17; 24-28. None of Plaintiffs’

21   claims relate in any way to Star Magic’s historical purchases of genuine Tangle products from

22   Tangle or its sales of genuine Tangle products online or otherwise over the years. See Plaintiffs’

23   1
      Plaintiffs’ representation that “Star Magic admits to shipping at least 10 infringing items to
24   California as part of a decades long enterprise . . .” (Plaintiffs’ Opp. at p. 10) is false and
     deliberately misleading. To the contrary, Star Magic was forthright in representing that it sold no
25   more than ten (10) of the allegedly infringing products to persons having an address in California.
     See Declaration of Shlomo Ayal, at ¶ 11. Star Magic’s listing and sale of such products lasted for no
26   more than six weeks, and Plaintiffs’ suggestion that the sale of allegedly infringing products has
27   been ongoing for decades is patently untrue and directly at odds with the undisputed facts before this
     Court. Id. at ¶ 13.
28                                                    -- 2 --
     DEFENDANTS’ REPLY ISO MOTION TO DISMISS
     Case No. 20-cv-07121-DMR
     26550585v.1
           Case 4:20-cv-07121-DMR Document 23 Filed 02/03/21 Page 4 of 8




1    Opp. at p. 10. Nor do Plaintiffs’ claims arise out of Star Magic’s historical business relationship

2    with Tangle. Id. These factual assertions are merely red herrings that are wholly immaterial to the

3    disposition of the legal claims that are actually before the Court. That Plaintiffs focus their argument

4    in opposition almost entirely on these unrelated allegations only underscores the conclusion that

5    must be reached based on the relevant jurisdictional allegations and evidence, namely, that the

6    exercise of specific personal jurisdiction over Defendants is not proper here.

7            B.     Plaintiffs Fail to Cite a Single Case Supporting its Jurisdictional Analysis.
8            It is Plaintiffs’ burden to satisfy the first two of the three elements required to demonstrate
9    that the exercise of specific personal jurisdiction over Star Magic and Ayal is appropriate. See
10   Schwarzenegger v. Fred Martin Motor Co., 374 F.3d 797, 802 (9th Cir. 2004). Far from satisfying
11   that burden, Plaintiffs rely on immaterial facts and purport to distinguish the cases cited by
12   Defendants in support of dismissal. Most notably, Plaintiffs fail to cite any similar cases supporting
13   the outcome they seek. The principal cases replied upon by Plaintiffs in support of their opposition
14   were decided pre-Walden, and, as recognized by the court in Sennheiser Elec. Corp. v. Evstigneeva,
15   2012 U.S. Dist. LEXIS 200421 *6-7 (C.D. Cal. June 29, 2012),2 those decisions both found the
16   existence of specific jurisdiction based on “individualized targeting,” which is no longer good law.
17   See Beachbody, LLC v. Estrada, 2011 U.S. Dist. LEXIS 164852 (C.D. Cal. Apr. 26, 2011);
18   Sennheiser Elec. Corp. v. Chutkowski, 2012 U.S. Dist. LEXIS 200422 (C.D. Cal. Apr. 20, 2012).
19   Accordingly, neither Beachbody nor Chutkowski should influence the Court’s decision here.
20           Plaintiffs have not and cannot cite to a single post-Walden case that relies upon the
21   relationship of the parties and general sales on Amazon (or a website that does not market to
22   California residents) to support jurisdiction. In sharp contrast, Defendants cited numerous cases that
23   support its position – only a few of which Plaintiffs attempted to distinguish. In particular, Plaintiffs
24   ignore the Southern District of California’s decision in Graco Minn. Inc. v. PF Brands, Inc., 2019
25

26   2
      The Court squarely disagreed with the decision in Chutkowski. In doing so, it recognized that
27   Chutkowski relied upon direct aiming to support jurisdiction which now is clearly improper under
     Walden.
28                                                 -- 3 --
     DEFENDANTS’ REPLY ISO MOTION TO DISMISS
     Case No. 20-cv-07121-DMR
     26550585v.1
           Case 4:20-cv-07121-DMR Document 23 Filed 02/03/21 Page 5 of 8




1    U.S. Dist. LEXIS 66611 (S.D. Call. Apr. 17, 2019) cited by Defendants in their opening brief. That

2    Plaintiffs did not attempt to distinguish the Court’s decision in Graco is unsurprising, because the

3    court in Graco squarely rejected the identical arguments advanced by Plaintiffs here.

4            In Graco, which was also a trademark infringement case, the court held that there was no

5    specific jurisdiction in California over a defendant who sold products on its website and on third-

6    party websites – notwithstanding that the defendant sold and shipped the infringing product to

7    California and otherwise has sales to California. Graco, 2019 U.S. Dist. LEXIS 66611 at *20. The

8    court explained: “[t]he record does not show that California is the ‘focal point’ of both the
9    infringement claims and the alleged harm in this case.” Graco, 2019 U.S. Dist. LEXIS 66611 at

10   *18. Moreover, the same facts that formed the basis of the court’s holding are present in this case,3

11   including that defendants had never been to California in a business capacity, did not advertise in

12   California, did not have offices or employees in California, and also that the defendants did not

13   target sales to California and do not reference California on their website. See id. at *16-19.

14           Likewise, in Angel Intimates, Inc. v. Jefferies Socks, LLC, 2020 U.S. Dist. LEXIS 74793

15   (C.D. Cal. Jan. 15, 2020), similar facts to those relied upon by Plaintiffs here were rejected as

16   insufficient to establish personal jurisdiction over the defendant. There, applying the purposeful

17   direction test, the court explained, “[i]n applying this test, a court must look to the defendant’s

18   contacts with the forum State itself, not the defendant’s contacts with persons who reside there. As

19   such, a mere injury to a forum resident is not a sufficient connection to the forum. Rather, regardless

20   of where a plaintiff lives or works, an injury is jurisdictionally relevant only insofar as it shows that

21   the defendant has formed a contact with the forum State.” Jefferies Socks, 2020 U.S. Dist. LEXIS

22   74793 at *11 (internal citations and quotations omitted). Like Plaintiffs here, the plaintiff in

23   Jefferies Socks argued that “Jefferies purposefully engaged in unfair business practices designed

24   specifically to harm the California-based Plaintiffs, including by intentionally interfering with their

25   ability to access the Amazon web portal. Specifically, Plaintiff asserts that Jefferies simultaneously

26

27
     3
      See generally the declaration of Shlomo Ayal. The Plaintiffs do not dispute any of the facts
     establishing Defendants’ lack of connection with the forum.
28                                                  -- 4 --
     DEFENDANTS’ REPLY ISO MOTION TO DISMISS
     Case No. 20-cv-07121-DMR
     26550585v.1
           Case 4:20-cv-07121-DMR Document 23 Filed 02/03/21 Page 6 of 8




1    prevented it from doing business while continuing to exploit sales through that web portal, including

2    sales that resulted in deliveries to Amazon distribution centers in California.” Id. at *11-12.

3            The court flatly rejected that argument, noting that it “is similar to the effects-based

4    minimum contacts analysis that the Supreme Court rejected in Walden v. Fiore on the basis that it

5    ‘impermissibly allows a plaintiff's contacts with the defendant and forum to drive the jurisdictional

6    analysis[.]’” Id. at *12. The court further explained:

7                     Here, Plaintiff's injury does little to show that the Jefferies formed a
                      contact with the forum state. Jefferies representatives neither visited
8                     California as part of the relationship with Angel, nor did Angel ever
                      manage any account in California on Jefferies' behalf . . . . Jefferies
9                     maintains that it has neither offices, facilities or employees in
10                    California, but acknowledges that it does ship products into California
                      to be sold by brick-and-mortar retailers. Jefferies also maintains an
11                    online presence whereby consumers can purchase products either
                      through its own website or via Amazon. The company is represented at
12                    tradeshows throughout the country by independent sales
                      representatives, including at events in California. Although Jefferies
13                    does not direct these representatives to attend particular tradeshows, it
14                    pays them between eight and ten percent of the total revenues from the
                      products they sell.
15

16   Id. at *12-13.
17            Against that backdrop, the court noted, “[w]hile it is possible that the above activities would

18   satisfy the purposeful availment requirement under the first prong of a jurisdictional analysis, the

19   Court need not delve into them extensively here because they are unrelated to the issues in this

20   litigation under the second prong, i.e., the claim must be one which arises out of or relates to the

21   defendant's forum-related activities . . . . The answer here is clearly no.” Id. at *13-14.

22            This matter presents nearly identical facts and circumstances to those that were material to

23   the disposition of the jurisdictional questions posed in Graco and in Jefferies Socks, and the same

24   result is required here. Plaintiffs’ reliance on outdated law and irrelevant facts do not and cannot

25   carry their burden to show that the exercise of specific personal jurisdiction over Defendants is

26   proper. At its essence, the law could not be more clear: general sales on Amazon and eBay are not

27   enough to establish jurisdiction in an infringement case, nor is specific jurisdiction established based

28                                                     -- 5 --
     DEFENDANTS’ REPLY ISO MOTION TO DISMISS
     Case No. 20-cv-07121-DMR
     26550585v.1
           Case 4:20-cv-07121-DMR Document 23 Filed 02/03/21 Page 7 of 8




1    upon limited contacts primarily with the forum plaintiff. See, e.g., Mission Trading Company, Inc.

2    v. Lewis, 2016 U.S. Dist. LEXIS 157280 *13 (N.D. Cal. Nov. 14, 2016) (holding that defendant's

3    use of "internet service providers" and "online sales channels" based in California was not expressly

4    aimed at California); see also Athena Cosmetics v. United States Warehouse, 2020 U.S. Dist. LEXIS

5    73797, at *21 (C.D. Cal. Mar. 5, 2020) (“Furthermore, even if the Court were to take Plaintiff's

6    allegation that TWUSA sold products on eBay as true, this allegation still would be insufficient to

7    show that it expressly aimed its conduct toward California. The sale of items from third-party

8    websites to California consumers does not target California.”); Graco, 2019 U.S. Dist. LEXIS 66611
9    at *11-12 (“District courts have declined to find express aiming based on alleged sales of products

10   that infringe intellectual property rights through commercial, interactive websites accessible to

11   California consumers.”); Tart Optical Enters., LLC v. Light Co., 2019 U.S. Dist. LEXIS 231717, at

12   *40 (C.D. Cal. Aug. 7, 2019) (“Plaintiff relies on evidence of ‘numerous’ eBay sales by Greenberg

13   of allegedly infringing products to California-based customers. As noted, the material submitted

14   supports the following inferences: (i) between 2009 and 2017, Greenberg and VEO obtained

15   approximately $378,782.99 in revenue through sales on eBay of allegedly infringing products; (ii)

16   during that period, Greenberg and VEO engaged in approximately 1396 transactions, including both

17   infringing and non-infringing sales with customers who may have received items in California; and

18   (iii) a material portion of total sales, but not necessarily more than would be expected by an online

19   retailer who ships to many domestic and foreign locations, was shipped to customers located in

20   California. Assuming the truth of these positions, this evidence does not establish that Greenberg

21   expressly aimed tortious conduct toward California.”).4

22           For the foregoing reasons, Star Magic’s and Ayal’s motion to dismiss Plaintiffs’ Complaint

23   should be granted.

24

25   4
       Moreover, operation of “a general website selling goods throughout the United States is not
     sufficient to establish ‘purposeful direction.’” Fumoto Giken Co. Ltd. v. Mistuoka, 2015 U.S. Dist.
26   LEXIS 187112 (C.D. Cal. Apr. 16, 2015) (citing Cybersell, Inc. v. Cybersell, Inc., 130 F.3d 414, 418
27   (9th Cir. 1997); Asahi Metal Indus. Co. v. Superior Court, 480 U.S. 102, 112, 107 S. Ct. 1026, 94 L.
     Ed. 2d 92 (1987); and Boschetto v. Hansingbar, 539 F.3d 1011, 1017-18 (9th Cir. 2008)).
28                                                     -- 6 --
     DEFENDANTS’ REPLY ISO MOTION TO DISMISS
     Case No. 20-cv-07121-DMR
     26550585v.1
           Case 4:20-cv-07121-DMR Document 23 Filed 02/03/21 Page 8 of 8




1    Dated: February 3, 2021                   FARELLA BRAUN + MARTEL LLP

2

3                                              By:       /s/ Stephanie P. Skaff_________
                                                     Stephanie P. Skaff
4                                                    sskaff@fbm.com
                                                     Farella Braun + Martel LLP
5                                                    235 Montgomery Street, 17th Floor
                                                     San Francisco, CA 94104
6                                                    Telephone: (415) 954-4400
                                                     Facsimile: (415) 954-4480
7

8                                                    Of Counsel:
9                                                    WHITE AND WILLIAMS LLP
10                                                   Justin E. Proper (admitted pro hac vice)
                                                     properj@whiteandwilliams.com
11                                                   Vincent N. Barbera (admitted pro hac vice)
                                                     barberav@whiteandwilliams.com
12                                                   One Liberty Place, Suite 1800
                                                     1650 Market Street
13                                                   Philadelphia, PA 19103-7395
                                                     Telephone: (215) 864-7000
14                                                   Facsimile: (215) 789-7595
15                                                   Attorneys for Defendants
                                                     Star Magic and Shlomo Ayal
16

17

18

19

20

21

22

23

24

25

26

27

28                                               -- 7 --
     DEFENDANTS’ REPLY ISO MOTION TO DISMISS
     Case No. 20-cv-07121-DMR
     26550585v.1
